Coleman, J.,
concurring:
I concur in the order denying the petition for a rehearing. The grounds relied upon for a rehearing are set forth in the foregoing opinion of my learned associate. As to the first ground, there is absolutely no basis for it. Mr. Boyd gave positive testimony of the agreement relied upon. Mr. Taylor nor any one else could affirm or deny it. All that his evidence amounts to is that he did no.t recollect. This is strictly negative in character, and is entitled to no consideration. 10 R. C. L. p. 1010, sec. 202.
Mr. Taylor was willing to accept the evidence of Mr. *58Price as to the fact. Mr. Price was the attorney for the bank, and it is a party to the suit, and is interested in the result. But the bank did not see fit to call him as a witness. In these circumstances the presumption is that the testimony of Mr. Price would have been in accord with that of Mr. Boyd, had he been called as a witness. Sherman v. S. P. Co., 33 Nev. 385, 402, 111 Pac. 416, 115 Pac. 909, Ann. Cas. 1914A, 287.
As to the second ground, it may be said that De Bernardi did not rely upon a legal title, nor did this court in its former opinion affirm the judgment upon that theory, but upon the theory that he established a title superior in equity to the title of appellant.
The third and last reason assigned for a rehearing is that this court erred in finding or assuming that appellant was a purchaser with notice of respondent’s equity. To this contention I think it may be said that, in reaching the opinion which we did in the original opinion, we assumed nothing and made no finding, but, on the contrary, relied solely upon the findings of fact made by the trial court. In this connection, I think it sufficient to say that the trial court was fully justified under the evidence in making the findings which it did. As I read the record and the briefs, there are but two questions of fact presented. One I have alluded to, and the other is as to whether or not Mrs. Moore had notice of De Bernardi’s equity prior to the consummation of the deal and the acquisition of title by her. My learned associate has stated the law on this point and invoked a former opinion of this court to buttress his position. As stated in that opinion—
“The purchase must be made in good faith, for a valuable consideration, and the purchase price must be wholly paid, and the conveyance of the legal title received before notice.” Moresi v. Swift, 15 Nev. 215.
It is admitted that the deed passing the legal title to Mrs. Moore was not delivered for several weeks after the 22d of July. The court found that M. B. Moore, the attorney for Mrs. Moore, had actual notice of De Bernardi’s equity on July 19, and that the purchase *59money was not paid until the 21st or the 22d. In view of this finding the petition for rehearing must be denied, even though we were to assume that the long delay in the delivery of the deed is inconsequential.